In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________

No. 18-2550
E.A. and J.A., minors, by their father DANA A. ALDEN as next
friend,
                                          Plaintiffs-Appellants,
                                 v.

MARY K. GARDNER,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
          No. 17 C 7181 — Harry D. Leinenweber, Judge.
                     ____________________

    ARGUED FEBRUARY 21, 2019 — DECIDED JULY 17, 2019
                ____________________

   Before EASTERBROOK, SYKES, and BARRETT, Circuit Judges.
    EASTERBROOK, Circuit Judge. This case began as a child-
custody dispute in state court. Dana Alden and his wife di-
vorced in 2009. They shared custody of their two children. In
2012 Alden’s ex-wife complained to the court that Alden was
trying to turn the children against her. The court appointed a
psychologist, Mary Gardner, to evaluate the children. See
750 ILCS 5/604.10(d). Gardner concluded that Alden was us-
2                                                 No. 18-2550

ing “severe alienation tactics” to drive a wedge between
Alden’s children and their mother. Gardner recommended
that the court limit Alden to supervised visitation and give
full custody of the children to their mother. After motions
and a hearing, that’s what the state court did: it terminated
Alden’s custody, awarded sole custody to the mother, and
ordered all of Alden’s visitation to be supervised. The Ap-
pellate Court of Illinois aﬃrmed. In re Marriage of Alden, 2014
IL App (2d) 121046-U.
    In 2013 Alden asked the court to rescind the supervised
visitation requirement. (Illinois courts can modify visitation
orders in post-judgment proceedings. See former 750 ILCS
5/607(c) (in eﬀect in 2012) and current 750 ILCS 5/603.10(b)
(eﬀective 2016).) Gardner did additional evaluations but
concluded that circumstances had not changed. After anoth-
er hearing, Alden failed to persuade the court to modify its
order. He appealed unsuccessfully. In re Marriage of Alden,
2015 IL App (2d) 140346-U. In 2015 he tried yet again, with
the help of his own expert, to persuade the court to alter the
custody and visitation arrangements. Again Gardner reas-
sessed the situation. And again Alden failed to convince the
court to alter its order. He didn’t bother to appeal.
    After these three unsuccessful outcomes in state court,
Alden changed his strategy. He ﬁled this federal suit under
42 U.S.C. §1983 against Gardner. Alden asserts his children’s
rights as their next friend. He says that he does not challenge
Gardner’s actions as an expert witness but rather denies the
validity of the Illinois Marriage and Dissolution of Marriage
Act (IMDMA), 750 ILCS 5/101 to 5/802, to the extent that it
permits a state court to change or terminate custody ar-
rangements after a divorce on a showing that one parent en-
No. 18-2550                                                  3

dangers a child’s physical, mental, moral, or emotional
health. 750 ILCS 5/602.7(b), 603.10. And this creates a prob-
lem: Gardner does not enforce any state law.
    Alden presents two theories for the statute’s invalidity.
First, he argues that the statute violates the First Amendment
(applied to the states by the Fourteenth) by regulating
speech: it takes parents’ speech into consideration when de-
ciding on the best interests of the child. Second, he contends
that the statute violates the Fourteenth Amendment’s equal
protection clause because it treats parents diﬀerently based
on whether they are divorced: the standard of proof for
awarding or modifying divorced parents’ custody is pre-
ponderance of the evidence, 750 ILCS 5/602.7(b), 750 ILCS
5/603.10, while otherwise the standard for terminating pa-
rental rights is clear and convincing evidence, 705 ILCS
405/2-21(5)(iii). (The statutes explicitly referencing the pre-
ponderance standard were enacted in 2015, after Alden’s
state court case began. State courts had interpreted the pre-
decessor statute on modifying visitation, former 750 ILCS
5/607, as requiring a preponderance standard. See In re Mar-
riage of Slayton, 292 Ill. App. 3d 379, 387 (1997); Griﬃths v.
Griﬃths, 127 Ill. App. 3d 126, 129 (1984). But when custody
rather than just visitation was at issue, former 750 ILCS 5/610
required clear and convincing evidence.)
    The district court dismissed the case for lack of jurisdic-
tion, holding that Alden lacks standing. He didn’t show that
any of the injuries he alleges is traceable to Gardner as op-
posed to the independent action of the state judiciary. Nor
did Alden contend that victory in this suit would change
custody arrangements. If he had, then the Rooker-Feldman
doctrine would bar the suit: state court losers can’t come into
4                                                   No. 18-2550

federal court to complain that the state court judgment vio-
lates their federal rights. See Rooker v. Fidelity Trust Co., 263
U.S. 413 (1923); District of Columbia Court of Appeals v. Feld-
man, 460 U.S. 462 (1983). Otherwise federal district judges
would eﬀectively hold appellate jurisdiction over state
courts, while under 28 U.S.C. §1257 only the Supreme Court
has that jurisdiction. See also Milchtein v. Chisholm, 880 F.3d
895, 897 (7th Cir. 2018). The district court concluded that
Alden has presented only a request for an advisory opinion
about the validity of state law.
     On appeal Alden leads with the curious argument that
Gardner can’t challenge his standing because she lacks stand-
ing. Alden relies on Diamond v. Charles, 476 U.S. 54 (1986), to
argue that the real party in interest in defending the validity
of a state statute is the state itself. But this doesn’t help
Alden in the least. First, it’s irrelevant whether Gardner has
standing. Alden’s standing is essential to the existence of a
case or controversy, and a district court must inquire into
every plaintiﬀ’s standing no majer who the defendant is or
what the defendant argues. Second, Alden’s argument
amounts to an admission that he has sued the wrong party.
That by itself is enough to sustain the district court’s dismis-
sal.
    Gardner does not enforce any state law. She did not initi-
ate proceedings as a prosecutor might in a criminal proceed-
ing. She is instead a psychologist who provided information
to the state court. The state judiciary, not Gardner, made the
decision to remove Alden’s children from his custody.
     Alden has a heads-I-win-tails-you-lose conception of this
litigation. He thinks that Gardner can’t defend against his
claim because she lacks standing. (Indeed, he insists that
No. 18-2550                                                    5

Gardner “has no business making an appearance in this
Court and had no business making an appearance in the dis-
trict court.”) He characterizes Gardner’s position as an eﬀort
to defend the rights of another—namely, the State of Illinois.
Yet Alden thinks that he has still sued the state by suing
Gardner “in her oﬃcial capacity,” that the Ajorney General
of Illinois should be defending this case, and that he is enti-
tled to a summary decision in his favor because the state has
not defended its legislation.
   The State of Illinois did not defend for the simple reason
that it was not sued. Indeed, Alden cannot sue Illinois in its
own name because it is not a “person” for the purpose of
§1983. See Will v. Michigan State Police, 491 U.S. 58, 64–70
(1989). Alden says that he is suing the state by means of an
oﬃcial-capacity suit. But this just reveals his misunderstand-
ing of both Will and Ex Parte Young, 209 U.S. 123 (1908), the
point of which is that plaintiﬀs can sue state oﬃcials under
§1983 when they are not deemed to be the state. Will holds
that any oﬃcial-capacity suit against a state oﬃcial is one
against the oﬃce, and thus against the state. 491 U.S. at 71.
See also, e.g., Kentucky v. Graham, 473 U.S. 159, 165–66 (1985).
     Alden had a straightforward way to raise his constitu-
tional arguments: in the proceedings regarding his parental
rights. State courts can and do consider constitutional argu-
ments in custody cases. See, e.g., In re Marriage of Bates, 212
Ill. 2d 489, 508–15 (2004); In re Andrea F., 208 Ill. 2d 148, 165
(2003). Alden has had multiple opportunities to present his
constitutional theories to the state court. He could have
raised these arguments in 2012 before the court awarded sole
custody of the children to their mother. Or he could have
made these arguments in 2013 or 2015, when he sought
6                                                  No. 18-2550

modiﬁcation of the state court order. As far as we can tell, he
didn’t bring up his constitutional objections in any of these
state-court proceedings.
    It is diﬃcult to see how Alden can litigate his theories in
federal court even had he found someone suable. He just
wants to raise an issue he could have raised before. And that
runs into preclusion problems. See Golden v. Helen Sigman &
Associates, Ltd., 611 F.3d 356, 362 (7th Cir. 2010) (“[E]ven if
some aspect of [the challenged] orders escapes Rooker-
Feldman … we see no reason why [the plaintiﬀ] should be
entitled to reopen majers that the state court actually re-
solved or could have resolved.”). Cf. Lance v. Dennis, 546 U.S.
459, 466 (2006); Skinner v. SwiRer, 562 U.S. 521, 531–33 & nn.
10–11 (2011).
    A note about how we have identiﬁed the plaintiﬀs. Alden
ﬁled this suit without using his own name, and the com-
plaint gives the names of his children as John Doe and Jane
Doe. Minors are entitled to litigate anonymously, but under
Fed. R. Civ. P. 5.2(a)(3) the right way to provide anonymity
is to use initials rather than generic names such as “John
Doe.” We have changed the caption accordingly. And we
have given Alden’s own name in the caption and throughout
the opinion. He is an adult and has not provided a reason
that could support allowing him to litigate in secret. Only
“exceptional circumstances” justify the use of a ﬁctitious
name for an adult party. Doe v. Blue Cross & Blue Shield Unit-
ed of Wisconsin, 112 F.3d 869, 872 (7th Cir. 1997). See Doe v.
Chicago, 360 F.3d 667, 669–70 (7th Cir. 2004); Doe v. Smith, 429
F.3d 706, 710 (7th Cir. 2005); Charles Alan Wright & Arthur
R. Miller, 5A Federal Practice & Procedure §1321 (4th ed. 2018)
(discussing the requirement in Fed. R. Civ. P. 10(a) that
No. 18-2550                                                  7

complaints “name all the parties” and observing that federal
courts disfavor anonymous ﬁlings). That Alden and his for-
mer wife have been litigating about the custody of their
children is no secret. Multiple decisions of the state courts
use his name. It is properly a subject of public notice in fed-
eral court too.
    This is abusive litigation. Alden, a lawyer representing
himself, seems determined to continue the child-custody lit-
igation in another forum even if that means exposing an in-
nocent person such as Gardner to travail and expense. He
concedes—indeed, he trumpets—that he has sued someone
who he knows is not responsible for enforcing the state’s
child-custody laws. We give Alden 14 days to show cause
why we should not order him to reimburse Gardner’s legal
expenses or impose other sanctions. See Fed. R. App. P. 38.
And we will send a copy of this opinion to both state and
federal bodies with authority over the conduct of the bar, so
that they can determine whether Alden’s misuse of the legal
process calls into question his ﬁtness to practice law.
                                                    AFFIRMED